ORDER
HAROLD H. GREENE, District Judge.
Upon consideration of the joint stipulation entered into by plaintiff Harbor Insurance Company (“Harbor”) and defendant Schnabel Foundation Company (“Schnabel”) which has been approved by the Court and filed on even date herewith, for good and sufficient cause shown, it is by the Court this 26th day of September, 1997, and the same hereby is
ORDERED that the orders of judgments entered by the Court in favor of Harbor against Schnabel on April 4 and July 29, 1997, respectively, are hereby VACATED, and it is
FURTHER ORDERED that this ease is hereby DISMISSED WITH PREJUDICE.

JOINT STIPULATION

The plaintiff, HARBOR INSURANCE COMPANY (“Harbor”), and the defendant, SCHNABEL FOUNDATION COMPANY (“Schnabel”), collectively referred to as “the parties”, in order to finally terminate this litigation between them once and for all time, have entered into a settlement agreement, the relevant terms of which having been previously disclosed to the Court by Harbor. Accordingly, the undersigned attorneys for the parties hereby stipulate as follows:
(1) The parties have fully compromised all issues as to all parties to this litigation.
(2) The orders of judgments in favor of Harbor and against Schnabel entered by the Court on April 4 and July 29, 1997, respectively, have been fully satisfied by the aforementioned compromise and settlement between the parties and, hence, should be vacated by the Court in accordance therewith.
(3) The parties respectfully request that, in light of this joint stipulation, that the Court enter a final order vacating the April 4 and July 29, 1997 orders of judgments, respectively, and dismissing this action with prejudice.
This joint stipulation between the paries is APPROVED by the Court this 26th day of September, 1997, and an order to these effects shall be entered on even date herewith.
CERTIFICATE OF SERVICE
A certificate of service is not required in that the counsel for all parties have executed this stipulation hereinabove.